               Case 18-12491-CTG               Doc 2459        Filed 08/04/21         Page 1 of 12




              IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE DISTRICT OF DELAWARE
--------------------------------- x
                                        :
In re:                                  : Chapter 11
                                        :
PROMISE HEALTHCARE GROUP, LLC, et al.,1 : Case No. 18-12491 (CTG)
                                        :
                Debtors.                : (Jointly Administered)
                                        :
--------------------------------- x

                                         AFFIDAVIT OF SERVICE

       I, Matthew Gonzalez, depose and say that I am employed by Prime Clerk LLC (“Prime
Clerk”), the claims and noticing agent for the Debtors in the above-captioned chapter 11 cases.

       On August 2, 2021, at my direction and under my supervision, employees of Prime Clerk
caused the following document to be served by the method set forth on the Core/2002 Service List
attached hereto as Exhibit A:

        Order Scheduling Omnibus Hearing Date. Hearing Scheduled for August 27, 2021 at 1:00
         p.m. (ET) [Docket No. 2414]




                                 [Remainder of page intentionally left blank]




1
  The Debtors in these Chapter 11 Cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Promise Healthcare #2, Inc. (1913),
Promise Healthcare Group, LLC (1895), Promise Healthcare Holdings, Inc. (2601), Bossier Land Acquisition Corp.
(6644), HLP of Los Angeles, LLC (9102), HLP of Shreveport, Inc. (1708), HLP Properties at The Villages Holdings,
LLC (0006), HLP Properties at the Villages, L.L.C. (1938), HLP Properties of Vidalia, LLC (4255), HLP Properties,
Inc. (0068), Promise Healthcare of California, Inc. (9179), Promise Healthcare, Inc. (7953), Promise Hospital of
Ascension, Inc. (9219), Promise Hospital of Baton Rouge, Inc. (8831), Promise Hospital of Dade, Inc. (7837), Promise
Hospital of Dallas, Inc. (0240), Promise Hospital of East Los Angeles, L.P. (4671), Promise Hospital of Florida at
The Villages, Inc. (2171), Promise Hospital of Louisiana, Inc. (4886), Promise Hospital of Lee, Inc. (8552), Promise
Hospital of Overland Park, Inc. (5562), Promise Hospital of Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc.
(0659), Promise Hospital of Vicksburg, Inc. (2834), Promise Hospital of Wichita Falls, Inc. (4104), Promise Properties
of Dade, Inc. (1592), Promise Properties of Lee, Inc. (9065), Promise Properties of Shreveport, LLC (9057), Promise
Skilled Nursing Facility of Overland Park, Inc. (5752), Promise Skilled Nursing Facility of Wichita Falls, Inc. (1791),
Quantum Health, Inc. (4298), Quantum Properties, L.P. (8203), Success Healthcare 1, LLC (6535), Success
Healthcare, LLC (1604), Vidalia Real Estate Partners, LLC (4947), LH Acquisition, LLC (2328), Promise Behavioral
Health Hospital of Shreveport, Inc. (1823), Promise Rejuvenation Centers, Inc. (7301), Promise Rejuvenation Center
at the Villages, Inc. (7529), and PHG Technology Development and Services Company, Inc. (7766). The mailing
address for the Debtors, solely for purposes of notices and communications, is c/o FTI Consulting, 50 California
Street, Suite 1900, San Francisco, CA 94111.
           Case 18-12491-CTG        Doc 2459     Filed 08/04/21   Page 2 of 12




Dated: August 3, 2021
                                                                       /s/ Matthew Gonzalez
                                                                       Matthew Gonzalez
State of New York
County of New York

Subscribed and sworn (or affirmed) to me on August 3, 2021, by Matthew Gonzalez, proved to
me on the bases of satisfactory evidence to be the person who executed this affidavit.

/s/ JAMES A. MAPPLETHORPE
Notary Public, State of New York
No. 01MA6370846
Qualified in New York County
Commission Expires February 12, 2022




                                             2                                     SRF 55576
Case 18-12491-CTG   Doc 2459   Filed 08/04/21   Page 3 of 12




                        Exhibit A
                                                                                                 Case 18-12491-CTG        Doc 2459      Filed 08/04/21   Page 4 of 12



                                                                                                                               Exhibit A
                                                                                                                         Core/2002 Service List
                                                                                                                        Served as set forth below

                      DESCRIPTION                                           NAME                                                                ADDRESS                                 EMAIL             METHOD OF SERVICE
                                                                                                     Attn: Andrew I. Silfen and Beth M. Brownstein
                                                                                                     1301 Avenue of the Americas
                                                                                                     Floor 42                                                           andrew.silfen@arentfox.com
Counsel to AKF3 Yamato, LLC                               Arent Fox LLP                              New York NY 10019                                                  beth.brownstein@arentfox.com   Email
                                                                                                     Attn: Robert M. Hirsh
                                                                                                     1301 Avenue of the Americas
                                                                                                     Floor 42
Counsel to Medline Industries, Inc.                       Arent Fox LLP                              New York NY 10019                                                  robert.hirsh@arentfox.com      First Class Mail
                                                                                                     Attn: Ralph Ascher, Esquire
                                                                                                     11022 Acaia Parkway
                                                                                                     Suite D
Counsel to Southland Management Group, Inc.               Ascher & Associates, P.C.                  Garden Grove CA 92840                                              ralphascher@aol.com            Email
                                                                                                     Attn: Matthew P. Austria
                                                                                                     1007 N. Orange Street, 4th Floor
Counsel for Dell Financial Services, LLC                  Austria Legal, LLC                         Wilmington DE 19801                                                maustria@austriallc.com        First Class Mail and Email
                                                          Bankruptcy Administration - Wells Fargo    Attn: Christine R. Etheridge
Counsel to Wells Fargo Vendor Financial Services, LLC     Vendor Financial Services, LLC fka GE      1738 Bass Road
fka GE Capital Information Technology Solutions           Capital Information                        Macon GA 31210                                                                                    First Class Mail
                                                          Bankruptcy Administration - Wells Fargo    Attn: Christine R. Etheridge
Counsel to Wells Fargo Vendor Financial Services, LLC     Vendor Financial Services, LLC fka GE      P.O. Box 13708
fka GE Capital Information Technology Solutions           Capital Information                        Macon GA 31208-3708                                                                               First Class Mail
                                                                                                     Attn: David M. Powlen & Kevin G. Collins, Thomas E. Hanson, Jr
                                                                                                     1000 N. West Street                                                david.powlen@btlaw.com
                                                                                                     Suite 1500                                                         kevin.collins@btlaw.com
Counsel to Roche Diagnostics Corporation                  Barnes & Thornburg LLP                     Wilmington DE 19801                                                thanson@btlaw.com              Email
                                                                                                     Attn: Daniel I. Barness
                                                                                                     11377 W. Olympic Blvd.
Counsel to Doctors Infection Control Services,                                                       2nd Floor
Inc.                                                      Barness & Barness LLP                      Los Angeles CA 90064                                               Daniel@BarnessLaw.com          Email
                                                                                                     Attn: Justin R. Alberto, Erin R. Fay, & Gregory J. Flasser
                                                                                                     600 N. King Street                                                 jalberto@bayardlaw.com
                                                                                                     Suite 400                                                          efay@bayardlaw.com
Counsel to Freedom Medical, Inc.                          Bayard, P.A.                               Wilmington DE 19801                                                gflasser@bayardlaw.com         Email
                                                                                                     Attn: Jennifer R. Hoover, Kevin M. Capuzzi
                                                                                                     222 Delaware Avenue
                                                                                                     Suite 801                                                          jhoover@beneschlaw.com
Counsel to Alamo Mobile X-Ray & EKG Services, Inc.        Benesch, Friedlander, Coplan & Aronoff LLP Wilmington DE 19801                                                kcapuzzi@beneschlaw.com        Email
                                                                                                     Attn: Lara S. Martin, Esq.
                                                                                                     Gulf Tower Suite 2200
Counsel to Creditor, Beckman Coulter Inc.                 Bernstein-Burkley, P.C.                    Pittsburgh PA 15219                                                lmartin@bernsteinlaw.com       First Class Mail and Email
Counsel to Bio-Medical Applications of Louisiana, LLC                                                Attn: David M. Klauder
d/b/a Shreveport Regional Dialysis Center a/k/a BMA                                                  1204 N. King Street
Northwest Louisiana                                       Bielli & Klauder, LLC                      Wilmington DE 19801                                                dklauder@bk-legal.com          Email
                                                                                                     Attn: Kenneth J. Ottaviano, Paige Barr Tinkham
                                                                                                     10 South Riverside Plaza
                                                                                                     Suite 875                                                          kottaviano@blankrome.com
Counsel for CVP Loan                                      Blank Rome LLP                             Chicago IL 60606                                                   ptinkham@blankrome.com         First Class Mail and Email




            In re: Promise Healthcare Group LLC, et al.
            Case No. 18-12491 (CTG)                                                                                            Page 1 of 9
                                                                                                 Case 18-12491-CTG       Doc 2459       Filed 08/04/21   Page 5 of 12



                                                                                                                              Exhibit A
                                                                                                                         Core/2002 Service List
                                                                                                                        Served as set forth below

                     DESCRIPTION                                           NAME                                                               ADDRESS                                   EMAIL                  METHOD OF SERVICE
                                                                                                     Attn: Victoria A. Guilfoyle
                                                                                                     1201 N. Market Street
                                                                                                     Suite 800
Counsel for CVP Loan                                     Blank Rome LLP                              Wilmington DE 19801                                                guilfoyle@blankrome.com             First Class Mail and Email
                                                                                                     Attn: Robert M. Bovarnick
Counsel for Symphony Diagnostic Services No. 1                                                       One South Broad Street, Suite 1600
d/b/a Mobilex                                            Bovarnick and Associates, LLC               Philadelphia PA 19107                                              RBovarnick@rbovarnick.com           Email
                                                                                                     Attn: Joseph P. Titone
                                                                                                     P.O. Box 3197
                                                                                                     23rd Floor One American Place, 301 Main Street
Counsel to Our Lady of the Lake Hospital, Inc.           Breazeale, Sachse & Wilson, LLP             Baton Rouge LA 70801                                               joseph.titone@bswllp.com            First Class Mail and Email
                                                                                                     Attn: Pamela K. Webster, Esq., Mary H. Rose, Paul S. Arrow
Interested Party (Case No. 18-12492). Counsel to KPC                                                 1000 Wilshire Boulevard                                            pwebster@buchalter.com
Promise Healthcare, LLC and Subdidiaries and                                                         Suite 1500                                                         parrow@buchalter.com
Strategic Global Management, Inc.                    Buchalter, A Professional Corporation           Los Angeles CA 90017                                               mrose@buchalter.com                 Email
                                                                                                     Attn: Geoffrey G. Grivner
                                                                                                     919 N. Market Street
                                                                                                     Suite 990
Counsel to Nautilus Insurance Company                    Buchanan Ingersoll & Rooney PC              Wilmington DE 19801                                                Geoffrey.grivner@bipc.com           First Class Mail
                                                                                                     Attn: Mark Pfeiffer
                                                                                                     50 S. 16th Street, Suite 200
Counsel to Nautilus Insurance Company                    Buchanan Ingersoll & Rooney PC              Philadelphia PA 19102                                              mark.pfeiffer@bipc.com              First Class Mail and Email
                                                                                                     Attn: J. Cory Falgowski, Esquire
                                                                                                     1201 N. Market Street
                                                                                                     Suite 1407
Counsel for National Health Investors, Inc.              Burr & Forman LLP                           Wilmington DE 19801                                                jfalgowski@burr.com                 Email
                                                                                                     Attn: Patrick Warfield, Esquire
                                                                                                     222 Second Avenue South
                                                                                                     Suite 2000
Counsel for National Health Investors, Inc.              Burr & Forman LLP                           Nashville TN 37201                                                 pwarfield@burr.com                  Email
                                                                                                     Attn: Kenneth K. Wang
                                                                                                     300 S. Spring Street
                                                                                                     No. 1702
Counsel to California Dept. of Health Care Services      California Office of the Attorney General   Los Angeles CA 90013                                               kenneth.wanh@doj.ca.gov             Email
                                                                                                     ATTN: TYRONZA WALTON
                                                                                                     7000 CARDINAL PLACE
Top 30 Largest Unsecured Creditors                       Cardinal Health Pharma                      DUBLIN OH 43017                                                    Tyronza.Walton@cardinalhealth.com   First Class Mail and Email
                                                                                                     Attn: Alexandre I. Cornelius, Esq. and Summer Saad, Esq.
                                                                                                     1299 Ocean Avenue
Counsel to Efficient Management Resource Systems,                                                    Suite 450                                                          acornelius@costell-law.com
Inc..                                             Costell & Cornelius Law Corp                       Santa Monica CA 90401                                              ssaad@costell-law.com               Email
                                                                                                     Attn: Joseph Grey, Esquire
                                                                                                     1105 North Market Street
                                                                                                     Suite 901
Counsel to Ally Bank                                     Cross & Simon, LLC                          Wilmington DE 19801                                                jgrey@crosslaw.com                  Email
                                                                                                     Attn: Brian E. Greer, Esq.
                                                                                                     Three Bryant Park
                                                                                                     1095 Avenue of the Americas
Counsel to Select Medical Corporation                    DECHERT LLP                                 New York NY 10036-6797                                             brian.greer@dechert.com             First Class Mail




           In re: Promise Healthcare Group LLC, et al.
           Case No. 18-12491 (CTG)                                                                                             Page 2 of 9
                                                                                                Case 18-12491-CTG      Doc 2459       Filed 08/04/21   Page 6 of 12



                                                                                                                            Exhibit A
                                                                                                                       Core/2002 Service List
                                                                                                                      Served as set forth below

                     DESCRIPTION                                              NAME                                                          ADDRESS                                     EMAIL            METHOD OF SERVICE
                                                                                                   Attn: Stephen M. Leitzell, Esq., Jonathan R. Stott, Esq.
                                                                                                   Cira Centre
                                                                                                   2929 Arch Street                                                    stephen.leitzell@dechert.com
Counsel to Select Medical Corporation                    DECHERT LLP                               Philadelphia PA 19104-2808                                          jonathan.stott@dechert.com     Email
                                                                                                   Attn: Bankruptcy Department
                                                                                                   Carvel State Office Building
                                                                                                   820 North French Street , 6th Floor
Delaware Attorney General                                Delaware Attorney General                 Wilmington DE 19801                                                 attorney.general@state.de.us   First Class Mail and Email
                                                                                                   Attn: Zillah Frampton
                                                                                                   820 North French Street
Delaware Division of Revenue                             Delaware Division of Revenue              Wilmington DE 19801                                                 fasnotify@state.de.us          First Class Mail and Email
                                                                                                   Corporations Franchise Tax
                                                                                                   P.O. Box 898
Delaware Secretary of State                              Delaware Secretary of State               Dover DE 19903                                                      dosdoc_ftax@state.de.us        First Class Mail and Email
                                                                                                   Attn: Bankruptcy Department
                                                                                                   820 Silver Lake Boulevard
                                                                                                   Suite 100
Delaware State Treasury                                  Delaware State Treasury                   Dover DE 19904                                                      statetreasurer@state.de.us     First Class Mail and Email
                                                                                                   Attn: Stuart M. Brown and Kaitlin MacKenzie Edelman
                                                                                                   1201 N. Market Street
                                                                                                   Suite 2100                                                          stuart.brown@dlapiper.com
Counsel to Debtors                                       DLA Piper LLP (US)                        Wilmington DE 19801                                                 kaitlin.edelman@dlapiper.com   Email
                                                                                                   Attn: Amish R. Doshi, Esq.
                                                                                                   1979 Marcus Avenue
                                                                                                   Suite 210E
Counsel to Oracle America, Inc.                          Doshi Legal Group, P.C.                   Lake Success NY 11042                                               amish@doshilegal.com           First Class Mail and Email
                                                                                                   Attn: Allen A. Etish, Esquire
                                                                                                   20 Brace Road
                                                                                                   Suite 400
Counsel to PMA Insurance Group                           Earp Cohn P.C.                            Cherry Hill NJ 08034                                                aetish@earpcohn.com            Email
                                                                                                   Attn: Christopher F. Graham, Esquire and Sarah Morrissey, Esquire
                                                                                                   10 Bank Street
                                                                                                   Suite 700                                                           cgraham@eckertseamans.com
Counsel to PRIDEGLOBAL                                   Eckert Seamans Cherin & Mellott, LLC      White Plains NY 10606                                               smorrissey@eckertseamans.com   Email
                                                                                                   Attn: Tara L. Lattomus, Esquire
                                                                                                   222 Delaware Avenue
                                                                                                   7th Floor                                                           tlattomus@eckertseamans.com
Counsel to PRIDEGLOBAL                                   Eckert Seamans Cherin & Mellott, LLC      Wilmington DE 19801                                                 boneill@eckertseamans.com      Email
                                                                                                   ATTN: WILLIAM PALLEY
                                                         Efficient Management Resource Systems,    19830 WEST SPLIT OAK ROAD
Top 30 Largest Unsecured Creditors                       Inc.                                      CHATSWORTH CA 91311                                                                                First Class Mail
                                                                                                   Attn: Bankruptcy Department
                                                                                                   1650 Arch Street
Environmental Protection Agency - Region 3               Environmental Protection Agency           Philadelphia PA 19103-2029                                                                         First Class Mail
                                                                                                   ATTN: ERIC S. WENZEL
                                                                                                   219 WELSH POOL ROAD
Top 30 Largest Unsecured Creditors                       Freedom Medical, Inc.                     EXTON PA 19341                                                      ewenzel@freedommedical.com     First Class Mail and Email




           In re: Promise Healthcare Group LLC, et al.
           Case No. 18-12491 (CTG)                                                                                           Page 3 of 9
                                                                                              Case 18-12491-CTG       Doc 2459      Filed 08/04/21   Page 7 of 12



                                                                                                                          Exhibit A
                                                                                                                     Core/2002 Service List
                                                                                                                    Served as set forth below

                     DESCRIPTION                                            NAME                                                           ADDRESS                                  EMAIL                    METHOD OF SERVICE
                                                                                                  Attn: Andrew Hinkelman, Jennifer Byrne and Christopher Goff
                                                                                                  214 North Tryon Street                                            andrew.hinkelman@fticonsulting.com
                                                                                                  Suite 1900                                                        jennifer.byrne@fticonsulting.com
Debtors' Restructuring Advisors                          FTI Consulting                           Charlotte NC 28202                                                christopher.goff@fticonsulting.com    Email
                                                                                                  Attn: Craig B. Garner, Esq.
                                                                                                  13274 Fiji Way
Counsel to Efficient Management Resource Systems,                                                 Suite 250
Inc..                                             Garner Health Law Corporation                   Marina del Rey CA 90292                                           craig@garnerhealth.com                Email
                                                                                                  Attn: Suzanne E. Rand-Lewis
                                                                                                  5990 Sepulveda Blvd. #630                                         srand-lewis@randandrand-lewisplcs.com
Counsel to Viola Ovchar                                  Gary Rand & Suzanne E. Rand-Lewis PLCS   Sherman Oaks CA 91411                                             grand@randandrand-lewisplcs.com       Email
                                                                                                  Attn: David W. deBruin, Esq.
Counsel for Renal Treatment Center – West, Inc., a                                                3711 Kennett Pike, Suite 100
subsidiary of DaVita, Inc.                               Gawthrop Greenwood, PC                   Wilmington DE 19807                                               ddebruin@gawthrop.com                 First Class Mail and Email
                                                                                                  Attn: Natasha Songonuga
                                                                                                  300 Delaware Avenue
Counsel to Melanie L. Cyganowksi, Patient Care                                                    Suite 1015
Ombudsman                                             Gibbons P.C.                                Wilmington DE 19801-1671                                          nsongonuga@gibbonslaw.com             Email
Counsel to Bio-Medical Applications of Louisiana, LLC                                             Attn: Alan D. Halperin, Esq., Debra J. Cohen, Esq.
d/b/a Shreveport Regional Dialysis Center a/k/a BMA                                               40 Wall Street, 37th Floor                                        ahalperin@halperinlaw.net
Northwest Louisiana                                   Halperin Battaglia Benzija, LLP             New York NY 10005                                                 dcohen@halperinlaw.net                Email
                                                                                                  ATTN: JOSEPH ANTONELLI, ESQ. and JANELLE CARNEY, ESQ.
                                                                                                  C/O LAW OFFICE OF JOSEPH ANTONELLI
                                                         Heb Ababa, Ronaldoe Gutierrez, and       14758 PIPELINE AVE, SUITE E, 2ND FLOOR
Top 30 Largest Unsecured Creditors                       Yolanda Penney                           CHINO HILLS CA 91709                                              jantonelli@antonellilaw.com           First Class Mail and Email
                                                                                                  Attn: Daniel K. Hogan, Esq.
                                                                                                  1311 Delaware Avenue
Counsel to Healthcare Finance Partners, Corp.            Hogan♦McDaniel                           Wilmington DE 19806                                               dkhogan@dkhogan.com                   Email
                                                                                                  Attn: Cristina Lopes Goulart - Bankruptcy Coordinator
                                                                                                  Av. Pasteur 146 & 138
Counsel to IBM Credit LLC                                IBM Credit LLC                           Rio de Janeiro RJ 22290-240 Brazil                                cgoulart@br.ibm.com                   Email
                                                                                                  Attn: Paul Wearing
                                                                                                  Special Handling Group
                                                                                                  7100 Highlands Pkwy
Counsel to IBM Credit LLC (Case No. 18-12499)            IBM Credit LLC                           Smyrna GA 30082                                                                                         First Class Mail
                                                                                                  Centralized Insolvency Operation
                                                                                                  2970 Market Street
                                                                                                  Mail Stop 5 Q30 133
IRS Insolvency Section                                   Internal Revenue Service                 Philadelphia PA 19104-5016                                                                              First Class Mail
                                                                                                  Centralized Insolvency Operation
                                                                                                  P.O. Box 7346
IRS Insolvency Section                                   Internal Revenue Service                 Philadelphia PA 19101-7346                                                                              First Class Mail
                                                                                                  Attn: Jay L. Welford
                                                                                                  27777 Franklin Road
Counsel to VFI KR SPE I, LLC and Varilease Finance,                                               Suite 2500
Inc.                                                     Jaffe Raitt Heuer & Weiss, P.C.          Southfield MI 48034-8214                                          jwelford@jaffelaw.com                 Email




           In re: Promise Healthcare Group LLC, et al.
           Case No. 18-12491 (CTG)                                                                                         Page 4 of 9
                                                                                                      Case 18-12491-CTG      Doc 2459      Filed 08/04/21   Page 8 of 12



                                                                                                                                 Exhibit A
                                                                                                                            Core/2002 Service List
                                                                                                                           Served as set forth below

                      DESCRIPTION                                            NAME                                                                ADDRESS                                    EMAIL                METHOD OF SERVICE
                                                                                                         Attn: David S. Rubin
                                                                                                         445 N. Boulevard, Suite 300
                                                                                                         P.O. Box 2997
Counsel to Rouge General Medical Center                   Kantrow Spaht Weaver and Blitzer (APLC)        Baton Rouge LA 70821-2997                                         david@kswb.com                     Email
                                                                                                         Attn: Domenic E. Pacitti, Esq.
                                                                                                         919 Market Street
                                                                                                         Suite 1000
Counsel to City National Bank of Florida                  Klehr Harrison Harvey Branzburg LLP            Wilmington DE 19801-3062                                          dpacitti@klehr.com                 First Class Mail and Email
                                                                                                         Attn: Morton R. Branzburg, Esq.
                                                                                                         1835 Market Street
                                                                                                         Suite 1400
Counsel to City National Bank of Florida                  Klehr Harrison Harvey Branzburg LLP            Philadelphia PA 19103                                             mbranzburg@klehr.com               First Class Mail and Email
                                                                                                         Attn: Hallie D. Hannah, Esq.
                                                                                                         100 Pacifica
Counsel to Creditor Harbor Pointe Air Conditioning &                                                     Suite 370
Control Systems, Inc.                                Law Office of Mitchell B. Hannah                    Irvine CA 92618                                                   hallie@hannahlaw.com               Email
                                                                                                         Attn: Guy R. Bayley, Esq.
Counsel to Coastline Anesthesia and Pain Medical                                                         547 S. Marengo Avenue
Group                                                     Law Offices of Guy R. Bayley                   Pasadena CA 91101                                                 bayleyco@me.com                    First Class Mail and Email
                                                                                                         Attn: Gary E. Klausner, Esq.
                                                                                                         10250 Constellation Boulevard
                                                                                                         Suite 1700
Counsel to AGF Investment Fund 5, LLC                     Levene, Neale, Bender, Yoo & Brill L.L.P.      Los Angeles CA 90067                                              GEK@lnbyb.com                      First Class Mail and Email
                                                                                                         Attn: Elizabeth Weller
                                                                                                         2777 N. Stemmons Freeway
                                                                                                         Suite 1000
Counsel to Dallas County                                  Linebarger Goggan Blair & Sampson, LLP         Dallas TX 75207                                                   dallas.bankruptcy@publicans.com    First Class Mail and Email
                                                                                                         Attn: President or General Counsel
                                                                                                         P.O. Box 3064
Counsel to Harris County                                  Linebarger Goggan Blair & Sampson, LLP         Houston TX 77253-3064                                             houston_bankruptcy@publicans.com   Email
                                                                                                         Attn: Matthew J. Rifino, Esq. and Kate Roggio Buck, Esq.
                                                                                                         405 N. King Street
Counsel for Aetna Health Inc. and certain affiliated                                                     8th Floor                                                         mrifino@mccarter.com
entities                                                  McCarter & English, LLP                        Wilmington DE 19801                                               kbuck@mccarter.com                 Email
                                                                                                         Attn: William P. Smith, James W. Kapp and Megan Preusker
Proposed Special Counsel for the Silver Lake Debtors                                                     444 West Lake Street                                              wsmith@mwe.com
in Connection with the Sale of the Silver Lake Medical                                                   Suite 4000                                                        jkapp@mwe.com
Center                                                 McDermott Will & Emery LLP                        Chicago IL 60606                                                  mpreusker@mwe.com                  Email
                                                                                                         Attn: Art Gambill
                                                                                                         Promenade
                                                                                                         1230 Peachtree Street, N.E., Suite 1200
Counsel to agent for prepetition credit facility          McGuireWoods LLP                               Atlanta GA 30309-3534                                             agambill@mcguirewoods.com          First Class Mail and Email
                                                                                                         Attn: Brian I. Swett and Alexandra Shipley
                                                                                                         77 West Wacker Drive
                                                                                                         Suite 4100                                                        bswett@mcguirewoods.com
Counsel to Wells Fargo Bank, National Association         McGuirewoods LLP                               Chicago IL 60601-1818                                             ashipley@mcquirewoods.com          First Class Mail and Email




            In re: Promise Healthcare Group LLC, et al.
            Case No. 18-12491 (CTG)                                                                                               Page 5 of 9
                                                                                                 Case 18-12491-CTG        Doc 2459       Filed 08/04/21   Page 9 of 12



                                                                                                                               Exhibit A
                                                                                                                          Core/2002 Service List
                                                                                                                         Served as set forth below

                     DESCRIPTION                                           NAME                                                                ADDRESS                                                       EMAIL              METHOD OF SERVICE
                                                                                                   Attn: Sheryl L. Moreau
                                                                                                   Bankruptcy Unit
                                                                                                   P.O. Box 475
Counsel to Department of Revenue                         Missouri Department of Revenue            Jefferson City MO 65105-0475                                                                                              First Class Mail
                                                                                                   Attn: Brett D. Fallon, Esq.
                                                                                                   500 Delaware Avenue, Suite 1500
                                                                                                   P.O. Box 2306
Counsel to AGF Investment Fund 5, LLC                    Morris James LLP                          Wilmington DE 19899-2306                                                                  bfallon@morrisjames.com         First Class Mail and Email
                                                                                                   Attn: Andrew R. Remming, Joseph C. Barsalona II
                                                                                                   1201 N. Market St.
                                                                                                   16th Floor                                                                                aremming@mnat.com
Counsel for Concordia Bank & Trust Company               Morris, Nichols, Arsht & Tunnell LLP      Wilmington DE 19899-1347                                                                  jbarsalona@mnat.com             Email
                                                                                                   ATTN: JERRY CARPENTER
                                                                                                   4721 MORRISON DRIVE
                                                         Morrison Management Resources Systems, SUITE 300
Top 30 Largest Unsecured Creditors                       Inc.                                      MOBILE AL 36609                                                                                                           First Class Mail
                                                                                                   Attn: Timothy M. Swanson
                                                                                                   1400 16th Street
                                                                                                   Sixth Floor
Counsel to DaVita, Inc.                                  Moye White LLP                            Denver CO 80202                                                                           tim.swanson@moyewhite.com       Email
                                                                                                   Attn: Benjamin Hackman
                                                                                                   J. Caleb Boggs Federal Building
                                                                                                   844 King Street, Suite 2207, Lockbox 35
United States Trustee District of Delaware               Office of the United States Trustee       Wilmington DE 19801                                                                       benjamin.a.hackman@usdoj.gov    First Class Mail and Email
                                                                                                   Attn: Jennifer S. Feeney, Robert C. Yan, Esq. and Michael R. Maizel, Esq.                 jfeeney@otterbourg.com
Counsel to Melanie L. Cyganowksi, Patient Care                                                     230 Park Avenue                                                                           ryan@otterbourg.com
Ombudsman                                                Otterbourg P.C.                           New York NY 10169                                                                         mmaizel@otterbourg.com          Email
                                                                                                   Attn: Jeffrey N. Pomerantz, Esq., Bradford J. Sandler, Esq. and Colin R. Robinson, Esq.
                                                                                                   919 N. Market Street                                                                      jpomerantz@pszjlaw.com
Counsel to the Official Committee of Unsecured                                                     17th Floor                                                                                bsandler@pszjlaw.com
Creditors                                                Pachulski Stang Ziehl & Jones LLP         Wilmington DE 19801                                                                       crobinson@pszjlaw.com           Email
                                                                                                   Attn: Jeanmarie Baer
City of Wichita Falls, Wichita Falls Independent         Perdue, Brandon, Fielder, Collins & Mott, P.O. Box 8188
School District and Wichita County                       L.L.P.                                    Wichita Falls TX 76307                                                                    jbaer@pbfcm.com                 First Class Mail and Email
                                                                                                   Attn: Jeremy R. Johnson
                                                                                                   600 Third Avenue, 42nd Floor
Counsel to KND Real Estate 40, L.L.C.                    Polsinelli PC                             New York NY 10016                                                                         jeremy.johnson@polsinelli.com   Email
                                                                                                   Attn: Shanti M. Katona, Brenna A. Dolphin
                                                                                                   222 Delaware Ave, Suite 1101
Counsel to KND Real Estate 40, L.L.C.                    Polsinelli PC                             Wilmington DE 19801                                                                       bdolphin@polsinelli.com         Email
                                                                                                   Attn: Jeremy W. Ryan and R. Stephen McNeill
                                                                                                   1313 North Market Street, Sixth Floor
                                                                                                   P.O. Box 951                                                                              jryan@potteranderson.com
Counsel to LADMC, LLC                                    Potter Anderson & Corroon LLP             Wilmington DE 19899                                                                       rmcneill@potteranderson.com     First Class Mail and Email
                                                                                                   Attn: Phillip G. Vermont
Counsel to Pacific Hospital Management, Inc., a                                                    500 Hopyard Road
California Corporation, dba Promise Hospital of San                                                Suite 225
Diego, California                                        Randick O'Dea & Tooliatos, LLP            Pleasanton CA 94588                                                                       pvermont@randicklaw.com         First Class Mail and Email




           In re: Promise Healthcare Group LLC, et al.
           Case No. 18-12491 (CTG)                                                                                              Page 6 of 9
                                                                                              Case 18-12491-CTG         Doc 2459      Filed 08/04/21   Page 10 of 12



                                                                                                                             Exhibit A
                                                                                                                        Core/2002 Service List
                                                                                                                       Served as set forth below

                     DESCRIPTION                                           NAME                                                              ADDRESS                                                           EMAIL              METHOD OF SERVICE
                                                                                                    Attn: John H. Knight, Amanda R. Steele and David T. Queroli
                                                                                                    One Rodney Square                                                                        knight@rlf.com
                                                                                                    920 North King Street                                                                    steele@rlf.com
Counsel to Wells Fargo Bank, National Association        Richards, Layton & Finger, P.A.            Wilmington DE 19801                                                                      queroli@rlf.com                   First Class Mail and Email
                                                                                                    Attn: Lucian B. Murley, Esquire
                                                                                                    1201 North Market Street, Suite 2300
                                                                                                    P.O. Box 1266
Counsel to AmeriHealth Caritas Louisiana, Inc.           Saul Ewing Arnstein & Lehr LLP             Wilmington DE 19899                                                                      luke.murley@saul.com              Email
                                                                                                    Attn: Rose Cherson
                                                                                                    919 Third Avenue
Counsel to the SWC Landlords                             Schulte Roth & Zabel LLP                   New York NY 10022                                                                        rose.cherson@srz.com              First Class Mail and Email
                                                                                                    Secretary of the Treasury
                                                                                                    100 F Street NE
Securities and Exchange Commission - Headquarters Securities & Exchange Commission                  Washington DC 20549                                                                      secbankruptcy@sec.gov             First Class Mail and Email
                                                                                                    Attn: Bankruptcy Department
                                                                                                    Brookfield Place
                                                     Securities & Exchange Commission - NY          200 Vesey Street, Suite 400                                                              bankruptcynoticeschr@sec.gov
Securities and Exchange Commission - Regional Office Office                                         New York NY 10281-1022                                                                   nyrobankruptcy@sec.gov            First Class Mail and Email
                                                                                                    Attn: Bankruptcy Department
                                                                                                    One Penn Center
                                                     Securities & Exchange Commission -             1617 JFK Boulevard, Suite 520
Securities and Exchange Commission - Regional Office Philadelphia Office                            Philadelphia PA 19103                                                                    secbankruptcy@sec.gov             First Class Mail and Email
                                                                                                    Attn: Edward H. Tillinghast, III, Esq.
Counsel to Spectrum a/k/a Charter Communications,                                                   30 Rockefeller Plaza
Inc                                               Sheppard Mullin Richter & Hampton LLP             New York NY 10112                                                                        etillinghast@sheppardmullin.com   Email
                                                                                                    Attn: Andrew H. Sherman, Esq., Boris I. Mankovetskiy, Esq. and Rachel E. Brennan, Esq.
                                                                                                    The Legal Center                                                                         asherman@sillscummis.com
Counsel to the Official Committee of Unsecured                                                      One Riverfont Plaza                                                                      bmankovetskiy@sillscummis.com
Creditors                                                Sills Cummis & Gross P.C.                  Newark NJ 07102                                                                          rbrennan@sillscummis.com          Email
                                                                                                    Attn: Steven L. Walsh
                                                                                                    One Rodney Square
Counsel for Symphony Diagnostic Services No. 1                                                      P.O. Box 636
d/b/a Mobilex                                            Skadden, Arps, Slate, Meagher & Flom LLP   Wilmington DE 19899-0636                                                                 steven.walsh@skadden.com          First Class Mail and Email
                                                                                                    Attn: Lisa Hatfield
                                                                                                    500 Creek View Road
                                                                                                    Suite 304
Counsel to Webb Shade Memorial Fund                      Stern & Eisenberg Mid-Atlantic, PC         Newark DE 19711                                                                          lhatfield@sterneisenberg.com      First Class Mail and Email
                                                                                                    Attn: Joseph H. Huston, Jr. and Evan B. Coren
                                                                                                    919 North Market Street
                                                                                                    Suite 1300                                                                               jhh@stevenslee.com
Counsel to Healthcare Services Group, Inc.               Stevens & Lee, P.C.                        Wilmington DE 19801                                                                      ebc@stevenslee.com                Email
                                                                                                    Attn: Robert Lapowsky
                                                                                                    620 Freedom Business Center
                                                                                                    Suite 200
Counsel to Healthcare Services Group, Inc.               Stevens & Lee, P.C.                        King of Prussia PA 19406                                                                 rl@stevenslee.com                 Email
                                                                                                    Attn: Paul Douglas Stewart, Jr., Brandon A. Brown
                                                                                                    301 Main Street, Suite 1640
Admitted Pro Hac Vice as Counsel for                                                                P. O. Box 2348                                                                           dstewart@stewartrobbins.com
C. Randolph Tillman & Christopher H. Cheek               Stewart Robbins & Brown LLC                Baton Rouge LA 70821-2348                                                                bbrown@stewartrobbins.com         Email




           In re: Promise Healthcare Group LLC, et al.
           Case No. 18-12491 (CTG)                                                                                            Page 7 of 9
                                                                                           Case 18-12491-CTG        Doc 2459      Filed 08/04/21   Page 11 of 12



                                                                                                                         Exhibit A
                                                                                                                    Core/2002 Service List
                                                                                                                   Served as set forth below

                     DESCRIPTION                                       NAME                                                            ADDRESS                                       EMAIL                 METHOD OF SERVICE
                                                                                             Attn: Sabrina L. Streusand & Anh Nguyen
                                                                                             1801 S. Mopac Expressway, Suite 320                                     streusand@slollp.com
Counsel for Dell Financial Services, LLC             Streusand, Landon, Ozburn & Lemmon, LLP Austin TX 78746                                                         nguyen@slollp.com                  First Class Mail and Email
                                                                                             ATTN: BRENDAN BAKIR
                                                                                             18000 STUDEBAKER ROAD
                                                                                             SUITE 700
Top 30 Largest Unsecured Creditors                   Surgical Program Development            CERRITOS CA 90703                                                                                          First Class Mail
                                                                                             Attn: J. Casey Roy
                                                                                             Bankruptcy & Collections Division
Counsel to the Texas Health and Human Services                                               P.O. Box 12548- MC 008
Commission                                           Texas Attorney General’s Office         Austin TX 78711-2548                                                    casey.roy@oag.texas.gov            Email
                                                                                             Attn: Christopher S. Murphy, Sherri K. Simpson
                                                                                             Bankruptcy & Collections Division
                                                                                             P.O. Box 12548                                                          sherri.simpson@oag.texas.gov
Counsel for the Texas Comptroller of Public Accounts Texas Attorney General's Office         Austin TX 78711-2548                                                    christopher.murphy@oag.texas.gov   First Class Mail and Email
                                                                                             Attn: Scott J. Leonhardt, Jason A. Gibson
                                                                                             824 N. Market Street
                                                                                             Suite 810                                                               leonhardt@teamrosner.com
Counsel to Medline Industries, Inc.                  The Rosner Law Group LLC                Wilmington DE 19801                                                     gibson@teamrosner.com              First Class Mail and Email
                                                                                             Attn: Dan McAllister
                                                                                             Bankruptcy Desk
Counsel for The San Diego County Treasurer-Tax                                               1600 Pacific Highway, Room 162
Collector of California                              Treasurer-Tax Collector                 San Diego CA 92101                                                                                         First Class Mail
                                                                                             Attn: General Counsel
                                                                                             950 Pennsylvania Avenue, NW
United States Department of Justice                  U.S. Department of Justice              Washington DC 20530-0001                                                                                   First Class Mail
                                                                                             Attn: Ruth A. Harvey, Margaret M. Newell, Seth B. Shapiro
                                                                                             P.O. Box 875
                                                                                             Ben Franklin Station
Counsel to the United States                         U.S. Department of Justice              Washington DC 20044-0875                                                seth.shapiro@usdoj.gov             First Class Mail and Email
                                                                                             Attn: Charles Oberly
                                                                                             c/o Ellen Slights
                                                                                             1007 Orange Street, Suite 700, P.O. Box 2046
US Counsel to the District of Delaware               US Attorney for Delaware                Wilmington DE 19899-2046                                                usade.ecfbankruptcy@usdoj.gov      First Class Mail and Email
                                                                                             Attn: Gary F. Torrell, Esq.
                                                                                             1888 Century Park East
                                                                                             Suite 1100
Counsel to LADMC, LLC                                Valensi Rose, PLC                       Los Angeles CA 90067                                                                                       First Class Mail
                                                                                             Attn: David E. Lemke, Esquire and Melissa W. Jones, Esquire
                                                                                             Nashville City Center
                                                                                             511 Union Street, Suite 2700                                            david.lemke@wallerlaw.com
Counsel to Ally Bank                                 Waller Lansden Dortch & Davis, LLP      Nashville TN 37219                                                      melissa.jones@wallerlaw.com        Email
                                                                                             Attn: John Tishler, Katie G. Stenberg, Blake D. Roth, and Tyler Layne   john.tishler@wallerlaw.com
                                                                                             511 Union Street                                                        katie.stenberg@wallerlaw.com
                                                                                             Suite 2700                                                              blake.roth@wallerlaw.com
Counsel to Debtors                                   Waller Lansden Dortch & Davis, LLP      Nashville TN 37219                                                      Tyler.Layne@wallerlaw.com          Email




           In re: Promise Healthcare Group LLC, et al.
           Case No. 18-12491 (CTG)                                                                                        Page 8 of 9
                                                                                                   Case 18-12491-CTG     Doc 2459       Filed 08/04/21   Page 12 of 12



                                                                                                                               Exhibit A
                                                                                                                          Core/2002 Service List
                                                                                                                         Served as set forth below

                      DESCRIPTION                                             NAME                                                            ADDRESS                                     EMAIL          METHOD OF SERVICE
                                                                                                      Attn: Specialty Finance Loan Portfolio Manager
                                                                                                      9665 Wilshire Blvd
                                                                                                      # 1000
Wells Fargo Bank, National Association                    Wells Fargo Bank, National Association      Beverly Hills CA 90212                                                                          First Class Mail
                                                                                                      Attn: Stephen D. Wheelis and Richard A. Rozanski
                                                                                                      2312 S MacArthur Dr.
                                                                                                      P.O. Box 13199
Counsel to Concordia Bank & Trust Company                 Wheelis & Rozanski, APLC                    Alexandria LA 71315-3199                                           steve@wheelis-rozanski.com   Email
                                                                                                      Attn: Christopher M. Samis
                                                                                                      The Renaissance Centre
                                                                                                      405 North King Street, Suite 500
Counsel to the SWC Landlords                              Whiteford, Taylor & Preston LLC             Wilmington DE 19801                                                csamis@wtplaw.com            First Class Mail and Email
                                                                                                      Attn: William A. Catlett
                                                                                                      Dill Bamvakais Building
                                                                                                      9939 Gravois Road
Counsel to William A. Catlett, L.L.C.                     William A. Catlett, L.L.C.                  St. Louis MO 63123                                                 william@catlett.biz          Email
                                                                                                      ATTN: PETE HARTLEY
                                                          Wound Care Management, LLC D/B/A            16065 LAMONTE DRIVE
Top 30 Largest Unsecured Creditors                        Medcentris                                  HAMMOND LA 70403                                                                                First Class Mail
                                                                                                      Attn: Robert S. Brady and Sean T. Greecher
                                                                                                      Rodney Square                                                      bankfilings@ycst.com
                                                                                                      1000 North King Street                                             rbrady@ycst.com
Counsel to Select Medical Corporation                     Young Conaway Stargatt & Taylor, LLP        Wilmington DE 19801                                                sgreecher@ycst.com           Email




            In re: Promise Healthcare Group LLC, et al.
            Case No. 18-12491 (CTG)                                                                                             Page 9 of 9
